DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/2022 has been entered.
 
Notice to Applicant
Claims 1-20 have been examined in this application.  This communication is a non-final rejection in response to the “Amendments to the claims” and “Remarks” filed 8/1/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 9,708,072 to Lumbab in view of US Patent Application Number 2016/0107743 by Seack.

Regarding claim 1, Lumbab discloses an engine nacelle inlet (inlet 22) comprising:
An outer barrel (outer barrel 28);
An inner barrel (inner barrel 30);
A forward bulkhead (forward bulkhead 50) having an outer flange coupled to a surface of the outer barrel (outer flange 60), an inner flange coupled to a surface of the inner barrel (inner flange 58), a web connecting the outer flange to the inner flange (body portion 56); and
An aft bulkhead (aft bulkhead 70) having an outer flange coupled to the surface of the outer barrel (outer flange 80), an inner flange coupled to the surface of the inner barrel (inner flange 78), a web connecting the outer flange to the inner flange (aft wall 84), and at least one annular stiffener extending from the web and interposed between the outer flange and the inner flange (strengthening structure 88).  
Lumbab does not disclose the forward bulkhead having at least one annular stiffener extending outwardly from an aft-facing outer surface of the web and interposed between the inner flange and the outer flange.  However, Lumbab discloses a strengthening structure 88 attached to aft bulkhead 70.  It would be obvious to a person having ordinary skill in the art to modify Lumbab to provide a strengthening structure on the forward bulkhead in order to strengthen the forward bulkhead as well.
Lumbab does not disclose the annular stiffener extending outwardly from an outer surface of the web, and a plurality of radial stiffeners extending radially across an entirety of a web height of the aft-facing outer surface, the web height equal to a radial distance from the inner flange to the outer flange.  However, this limitation is taught by Seack.  Seack discloses a panel member 2 having annular stiffeners extending outwardly from an outer surface of the web and a plurality of radially stiffeners extending radially across an entirety of the web (see Figure 13).  It would be obvious to a person having ordinary skill in the art to modify Lumbab using the teachings from Seack as a substitution of known types of stiffeners for bulkheads.   

Regarding claims 2 (dependent on claim 1) and 4 (dependent on claim 1), Lumbab and Seack do not disclose the forward bulkhead having a ratio of a web height to a web thickness in a range of between about 255 and 380 or between about 210 and 410.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the web height and thickness of whatever ratio is needed to provide the desired structural strength, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Regarding claim 3 (dependent on claim 2) and 5 (dependent on claim 4), Lumbab and Seack do not disclose the web thickness being greater than or equal to 0.0450 inches, and the web height is less than or equal to 17.0 inches or 20.0 inches.  However, it would have been an obvious matter of design choice to make the web of whatever height and thickness was necessary to bridge the gap between the inner and outer barrels and to provide the desired structural strength, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claims 6 (dependent on claim 1), Seack further teaches the plurality of radial stiffeners of the forward bulkhead are integrally formed with the web.  Paragraph 22 discloses “ALM may be used to deposit and build up both the area member itself and the stiffener members which are fixed to and extend over at least one surface or side of the area member in an integral or unitary construction”.      

Regarding claims 7 (dependent on claim 6) and 11 (dependent on claim 10), Seack further teaches each of the plurality of radial stiffeners intersecting the at least one annular stiffener (see Figure 13).    

Regarding claims 8 (dependent on claim 7), 12 (dependent on claim 11), 16 (dependent on claim 14), Lumbab discloses the at least one annular stiffener is a first annular with a first diameter, and further comprising a second annular stiffener with a second diameter (see 88 and adjacent unnumbered strengthening structure 88 in Figure 3).  

Regarding claims 9 (dependent on claim 8), 13 (dependent on claim 12), 17 (dependent on claim 16), Lumbab as modified by Seack further teaches each of a pair of adjacent radial stiffeners intersects the first annular stiffener and the second annular stiffener to form a cell that is capable of undergoing elastic compression bucking at all flight loads that do not exceed fatigue loads.  Seack discloses stiffeners forming cells 7, and column 6, lines 24-26 of Lumbab disclose “aft bulkhead 70 is formed from a single piece of super-plastic formed, diffusion bonded titanium”, which is capable of undergoing elastic compression bucking at all flight loads that do not exceed fatigue loads.   

Regarding claims 10 (dependent on claim 1), Lumbab as modified by Seack further teaches the aft bulkhead further comprising a plurality of radial stiffeners that are integrally formed with the web (paragraph 22 of Seack discloses “ALM may be used to deposit and build up both the area member itself and the stiffener members which are fixed to and extend over at least one surface or side of the area member in an integral or unitary construction”), and where each of the plurality of radial stiffeners extends from the outer flange to the inner flange (see Figure 13 of Seack).      

Regarding claim 14, Lumbab discloses a bulkhead for a nacelle inlet of an aircraft engine (inlet 22), the bulkhead comprising:
An annular body (rear bulkhead 70) having an outer flange (80) and an inner flange (78), and a web connecting the outer flange to the inner flange (84); 
At least one annular stiffener disposed on the first side (88).
Lumbab does not disclose a plurality of radial stiffeners disposed on the first side, where each of the plurality of radial stiffeners extends radially across an entirety of a web height of the first side, the web height equal to a radial distance from the outer flange to the inner flange.  However, this limitation is taught by Seack.  Seack discloses a panel member 2 having annular stiffeners extending outwardly from an outer surface of the web and a plurality of radially stiffeners extending radially across an entirety of the web (see Figure 13).  It would be obvious to a person having ordinary skill in the art to modify Lumbab using the teachings from Seack as a substitution of known types of stiffeners for bulkheads.   

Regarding claim 15 (dependent on claim 14)¸ Lumbab discloses the at least one annular stiffener is integrally formed with the web (see Figure 3).
Seack further teaches each of the plurality of radial stiffeners is integrally formed with the web.  Paragraph 22 discloses “ALM may be used to deposit and build up both the area member itself and the stiffener members which are fixed to and extend over at least one surface or side of the area member in an integral or unitary construction”.

Regarding claim 18 (dependent on claim 14), Lumbab does not disclose the forward bulkhead having a ratio of the web height to a web thickness in a range of between about 210 and 410.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the web height and thickness of whatever ratio is needed to provide the desired structural strength, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Regarding claim 19 (dependent on claim 18), Lumbab does not disclose the web height is less than or equal to 20.0 inches, and the web thickness being greater than or equal to 0.0450 inches.  However, it would have been an obvious matter of design choice to make the web of whatever height and thickness was necessary to bridge the gap between the inner and outer barrels and to provide the desired structural strength, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 20, Lumbab discloses a method of forming a bulkhead for a nacelle an aircraft engine, the method comprising:
Forming an annular web surface (84) having an inner flange (78) and an outer flange (80); 
Forming at least one annular stiffener on a side of the annular web surface (88).
Lumbab does not disclose forming a plurality of radial stiffeners on the side of the annular web surface, where each one of the plurality of radial stiffeners extends radially across an entirety of a web height of the annular web surface, the web height equal to a radial distance from the outer flange to the inner flange.  However, this limitation is taught by Seack.  Seack discloses a panel member 2 having annular stiffeners extending outwardly from an outer surface of the web and a plurality of radially stiffeners extending radially across an entirety of the web (see Figure 13).  It would be obvious to a person having ordinary skill in the art to modify Lumbab using the teachings from Seack as a substitution of known types of stiffeners for bulkheads.   

Response to Arguments
Applicant's arguments filed 8/1/2022 have been fully considered but they are moot in view of the current grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642